DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 1, 9, and 14 are objected to because of the following informalities: 
Claim 1, line 5: “to be used to be used” appears instead of “to be used” 
Claim 9, lines 5-7: 
a sum of a positive integer (k) less than or equal to a quantity (N) of the plurality of streamers; and 
an inverse of a quantity of the plurality of seismic source elements (1/S) 
appears instead of 
a sum of 
a positive integer (k) less than or equal to a quantity (N) of the plurality of streamers, and 
an inverse of a quantity of the plurality of seismic source elements (1/S)
the claim must be reformatted to remove any ambiguity in whether the direct proportionality is by “a sum of a positive integer (k) less than or equal to a quantity (N) of the plurality of streamers” and by “an inverse of a quantity of the plurality of seismic source elements (1/S)”. or the direct proportionality is by both “a positive integer (k) less than or equal to a quantity (N) of the plurality of streamers” and “an inverse of a quantity of the plurality of seismic source elements (1/S)” combined by summing the two
a
Claim 14, lines 5-7: 
a sum of a positive integer (k) less than or equal to a quantity (N) of the plurality of streamers; and 
an inverse of a quantity of the plurality of seismic source elements (1/S) 
appears instead of 
a sum of 
a positive integer (k) less than or equal to a quantity (N) of the plurality of streamers, and 
an inverse of a quantity of the plurality of seismic source elements (1/S)
the claim must be reformatted to remove any ambiguity in whether the direct proportionality is by “a sum of a positive integer (k) less than or equal to a quantity (N) of the plurality of streamers” and by “an inverse of a quantity of the . 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,324,203. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 of US 10,324,203 recites a feature “spaced apart in the cross-line direction by a source separation based on a positive integer (k), an inverse of a quantity of the seismic source elements (1/S), and the streamer separation as represented by (k+1/S)L” that satisfies the limitations of claim 1 of the instant application, and is moreover essentially identical to the further limitation recited in claim 8 of the instant application; it is noted that omission of the towing feature(s) of claim 1 of US 10,324,203 is obvious by omission of elements (determination of a source separation in a cross-line . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645